DETAILED ACTION

This communication is in response to Application No. 17/074,031 filed on 10/19/2020.  Claims 1-17 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 17 are objected to because of the following informalities:
In claim 14, line 15, the phrase “the thus located segment” should be corrected as –the located segment--; 
In claim 17, line 14, the phrase “the thus decrypted audio content item” should be corrected as –the decrypted audio content item--; and 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (hereinafter Pereira)(US 8,631,089) in view of Zhang (US 2004/0064209).
Regarding claims 1 and 16, Pereira teaches as follows:
a method for streaming an audio content item to an electronic device (interpreted as user computer device 102 in figure 1), wherein the method is performed by a computer server system comprising one or several computer servers (interpreted as content server 110 in figure 1)(a user may request an audio sample and other information associated with a book by capturing with user computing device an image of a graphical code included on the book's packaging, see, col. 2, lines 53-63 and figure 1)  and wherein the method comprises: 
receiving a first data message comprising instructions from an electronic device to return a preview segment (interpreted as audio sample) associated with a selected audio content item (a user may request an audio sample and other information associated with a book by capturing with user computing device, see, col. 2, lines 53-63), the preview segment being a portion of the selected audio content item (the content creator may select in order to select a portion of the audio book to be used as an audio sample, see, col. 11, lines 26-46); and
retrieving said selected audio content item from a first storage (interpreted as content data store 114 in figure 2) and transmitting the extracted portion of the selected audio content item unencrypted to the electronic device (once the content server 110 receives the audio or other data from the content creator computing device 104, the content server may store the audio data in content data store 114, such that the data is 
Pereira does not explicitly teach the process of generating the audio sample.
Zhang teaches as follows:
a method and system for generating an audio thumbnail (equivalent to applicant's preview segment) of an audio track, including detecting a first content feature within an audio track; extracting a first portion of the audio track corresponding to the detected first content feature; detecting an occurrence of an increase in energy within the audio track; extracting a second portion of the audio track corresponding to the detected increase in energy; and combining the extracted first and second portions of the audio track into an audio thumbnail of the audio track (see, paragraph [0008]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pereira with Zhang to include a method and system for generating an audio thumbnail of an audio track as taught by Zhang in order to automatically generate the audio thumbnail. 
Regarding claim 2, Pereira teaches as follows:
 	wherein retrieving said selected audio content item from the first storage (interpreted as content data store 114 in figure 1) comprises retrieving the entire selected audio content item from the first storage (once the content server 110 receives the audio or other data from the content creator computing device 104, the content server 110 may store the audio data in content data store 114, such that the data is available to be sent to a user computing device when requested, see, col. 4, lines 10-24 and figure 1).

 	analyzing the audio content from only a portion of the retrieved audio content item (analyzing the audio track until detecting the searched first content feature not analyzing the whole audio track, see, paragraph [0008]).
Regarding claims 8 and 9, Zhang teaches as follows:
wherein said portion of the retrieved audio content item comprises a portion having a predefined duration which is 30 seconds, 60 seconds or 90 seconds (the length of the extracted portion is selected by the user but can default to, for example, ten seconds or any other specified time frame, see, paragraph [0048]).
	Therefore, they are rejected for similar reason as presented above.
 	Regarding claim 10, Zhang teaches as follows:
 	wherein said portion is a portion at the beginning of the retrieved audio content item (the extracted portion begins or commences where the searched-for characteristic was first detected on the audio track, see, paragraph [0048]).  
	Therefore, it is rejected for similar reason as presented above.

Claims 3-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (hereinafter Pereira)(US 8,631,089) in view of Zhang (US 2004/0064209), and further in view of Hughes et al. (hereinafter Hughes)(US 2002/0156691).
Regarding claims 3 and 4, Pereira in view of Zhang does not explicitly teach the encrypting method.
Hughes teaches as follows:

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pereira in view of Zhang with Hughes to include the well-known encrypting method as taught by Hughes in order to efficiently secure the audio content.
Regarding claim 5, Pereira teaches as follows:
 	receiving a second data message including instructions from the electronic device to return the entire selected audio content item; retrieving the entire selected audio content item from a second storage (once the content server 110 receives the audio or other data from the content creator computing device 104, the content server 110 may store the audio data in content data store 114, such that the data is available to be sent to a user computing device when requested, see, col. 4, lines 10-24 and figure 1).
	Hughes teaches of encrypting the entertainment content as presented above in claims 3 and 4.
	Therefore it is rejected for similar reason as presented above in claims 3 and 4.

 	wherein the first storage and the second storage are a same storage (the content data store 114 may include information associated with items, such as audio books.  The information may include a summary of the item, user reviews of the item, audio 
data that provides a sample or preview of the item, audio or video interviews 
with a content creator of the item, etc., see, col. 3, lines 29-36 and figure 1). 
Regarding claim 17, Pereira in view of Zhang and Hughes teaches all limitations as presented above in claims 1, 3, and 4.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (hereinafter Pereira)(US 8,631,089) in view of Zhang (US 2004/0064209), and further in view of Sheffer et al. (hereinafter Sheffer)(US 2014/0338515).
Regarding claim 11, Pereira in view of Zhang teaches all limitations as presented above except for evaluating an audio pattern of the audio content item.
Sheffer teaches as follows:
a method for extracting the most representative segments (equivalent to applicant’s review segment) of a musical  composition, represented by an audio signal, according to which the audio signal is preprocessed by a set of preprocessors, each if which is adapted to identify a rhythmic pattern (see, Abstract).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pereira in view of Zhang with Sheffer to include identifying a rhythmic pattern as taught by Sheffer in order to efficiently extract the most representative segments from an audio signal.

 	evaluating amplitude variations of the audio content item only for a pre-defined duration at the beginning of the audio content item; and locating said portion of the selected audio content item to be used as the preview segment by identifying a location of the audio content item where the amplitude changes drastically, that is where the amplitude changes from a lower amplitude value to a considerably higher amplitude value within a predefined period of time (the location on the audio track corresponding to this largest increase in audio energy can be viewed as the most significant highlight on the audio track, see, paragraph [0050] and figure 7).
	Therefore, they are rejected for similar reason as presented above.
Regarding claim 14, Pereira in view of Zhang does not explicitly teach the claimed detail method of generating review segment.
Sheffer teaches as follows:
a method for extracting the most representative segments (equivalent to applicant’s review segment) of a musical composition, represented by an audio signal (see, paragraph [0007]);
 	dividing the audio content item into several equally-sized segments (dividing the musical composition into bars having rhythmic patterns, see, paragraph [0010]) of predefined duration (a section of the song, divided into bar units, is obtained.  These bar units are locally constant in their length, see, paragraph [0074]); 
 	comparing the audio patterns of said equally-sized segments of the audio content item; identifying those equally-sized segments that have same or similar audio patterns 
 	grouping the equally-sized segments into groups, wherein each group comprises one or several equally-sized segments having the same or similar audio pattern(extracting equivalent classes of similar sections along the musical composition, see, paragraph [0013]);  
 	for each group of equally-sized segments, counting the number equally-sized segments having the same or similar audio pattern; establishing the group that has the highest number of equally-sized segments having the same or similar audio patterns (selecting a representative segment from each class having the highest number of sections, see, paragraph [0015]); and 
 	interpreting the group having the highest number of equally-sized segments with the same or similar audio patterns to represent a most interesting part of the audio content item; wherein locating said portion of the selected audio content item to be used as the preview segment comprises locating any one of the segments of the group having the highest number of equally-sized segments and using the located segment as the preview segment (generating a "Thumbnail" that contains examples of both the most representative and most surprising parts of the musical composition, see, paragraph [0026]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pereira in view of Zhang with Sheffer to include identifying a rhythmic pattern as taught by Sheffer in order to efficiently extract the most representative segments from an audio signal.

 	comparing amplitudes of said equally-sized segments of the audio content item; and identifying those equally-sized segments that have same or similar audio patterns comprises identifying those equally-sized segments that have same or similar amplitude values (each element in a similarity matrix represents the comparison results between a pair of bars identified at time i and time j. Pixels with higher intensity or mutual color provide indication about bars which have high similarity.  This way, it is possible to identify bars with unique similarity patterns, see, paragraph [0109]).  
	Therefore, it is rejected for similar reason as presented above in claim 14.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,237,320 (hereinafter Patent ‘320).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘320 teaches as follows:
Claim 1.  A method for streaming an audio content item to an electronic device, wherein the method is performed by a computer server system comprising one or 
communicating with an electronic device to enable the electronic device to display, at a user interface, a visual array of media options, wherein each media option in the visual array of media options corresponds to a respective media stream that can be streamed to the electronic device;  
receiving a first data message comprising instructions from the electronic device to return a preview segment associated with a particular media option and selected audio content item, the preview segment being a portion of the selected audio content item (equivalent to applicant’s receiving a first data message comprising instructions from an electronic device to return a preview segment associated with a selected audio content item, the preview segment being a portion of the selected audio content item in claims 1 and 16);  
retrieving said selected audio content item from a first storage (identical to applicant’s retrieving said selected audio content item from a first storage in claims 1 and 16);  
locating a portion of the selected audio content item to be used as the preview segment based at least partially on a determination of one or more groups of segments within the selected audio content item having audio patterns associated therewith (equivalent to analyzing audio content of the retrieved audio content item to locate a portion of the selected audio content item to be used as the preview segment in claims 1 and 16);  

transmitting, as an unencrypted preview segment, the extracted portion of the selected audio content item to the electronic device (identical to applicant’s transmitting the extracted portion of the selected audio content item unencrypted to the electronic device in claims 1 and 16); and 
as media options are selected within the visual array, continuing to determine preview segments associated with audio content items corresponding to those media options, and providing extracted portions of the audio content items to the electronic device.
Patent ‘320 teaches all limitations of claims 1 and 16 as presented above because applicant’s claims 1 and 16 are a broader version of claim 1 of Patent ‘320.
	Claims 2-15 are rejected for the dependency on the rejected claim 1 as presented above.
	Claim 19.  A method performed by an electronic device for playback of an audio 
content item, the method comprising: 
displaying, at a user interface of the electronic device, a visual array of media options, wherein each media option corresponds to a respective media stream that can be streamed to the electronic device from a media server;  
receiving, at the user interface, an input indicative of a selection of a particular media option of the media options;  
interpreting the selection as a first request to play a selected audio content item corresponding to the particular media option (equivalent to applicant’s receiving a first request to play a selected audio content item in claim 17);  
in response to the first request, transmitting a first data message comprising instructions to a computer server system to return a preview segment associated with the selected audio content item, the preview segment being a portion of the selected audio content item and based at least partially on a determination of one or more groups of segments within the selected audio content item having audio patterns associated therewith (equivalent to applicant’s in response to receiving the first request, transmitting a first data message comprising instructions to a computer server system to return a preview segment associated with the selected audio content item, the preview segment being a portion of the selected audio content item in claim 17);    
receiving, as an unencrypted preview segment, an extracted portion of the selected audio content item, from the computer server system (identical to applicant’s receiving an unencrypted preview segment from the computer server system in claim 17);  
in response thereto playing the unencrypted preview segment (identical to applicant’s receiving an unencrypted preview segment from the computer server system in claim 17);  
receiving, at the user interface, an input corresponding to a second request to continue playing the selected audio content item (identical to applicant’s receiving a second request to continue playing the selected audio content item in claim 17);  
in response to receiving the second request, transmitting a second data message comprising instructions to the computer server system to return the selected audio content item (identical to applicant’s in response to receiving the second request, transmitting a second data message comprising instructions to the computer server system to return the selected audio content item in claim 17);  
receiving the selected audio content item as an encrypted audio content item (identical to applicant’s receiving the selected audio content item as an encrypted audio content item in claim 17);  
in response thereto decrypting the received audio content item (identical to applicant’s in response thereto decrypting the received audio content item in claim 17);  
playing the decrypted audio content item (identical to applicant’s playing the decrypted audio content item in claim 17); and 
as media options are selected within the visual array, continuing to request preview segments associated with audio content items corresponding to those media options, and receiving extracted portions of the audio content items at the electronic device.
Patent ‘320 teaches all limitations of claim 17 as presented above because applicant’s claim 17 is a broader version of claim 19 of Patent ‘320.

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,812,557 (hereinafter Patent ‘557).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘557 teaches as follows:
   	Claim 1.  A method for streaming an audio content item to an electronic device, wherein the method is performed by a computer server system comprising one or several computer servers, and wherein the method comprises: 
receiving as a first data message from an electronic device, an instruction to return a preview segment associated with a selected audio content item, wherein the preview segment represents a portion of the selected audio content item (identical to applicant’ receiving a first data message comprising instructions from an electronic device to return a preview segment associated with a selected audio content item, the preview segment being a portion of the selected audio content item in claims 1 and 16);
retrieving said selected audio content item from a first storage (identical to applicant’s retrieving said selected audio content item from a first storage in claims 1 and 16);  
analyzing audio content of the retrieved audio content item to locate a portion of the selected audio content item to be used as the preview segment (identical to applicant’s analyzing audio content of the retrieved audio content item to locate a 
a plurality of groups of segments within the selected audio content item, wherein each segment has an audio pattern associated therewith, and wherein each particular group of segments includes one or more segments having a same or similar audio pattern; and a particular segment within the particular group of segments that is representative of the audio content item;  
extracting the located portion of the selected audio content item from the retrieved audio content item (identical to applicant’s extracting the located portion of the selected audio content item from the retrieved audio content item in claims 1 and 16);  
transmitting the extracted portion of the selected audio content item to the electronic device as the preview segment, to be played at the electronic device (equivalent to applicant’s transmitting the extracted portion of the selected audio content item unencrypted to the electronic device in claims 1 and 16); and 
while continuing to receive instructions to return preview segments associated with additional audio content items, selectively determining and providing extracted portions of corresponding audio content items to the electronic device as the preview segments.
	Patent ‘557 teaches all limitations as presented above because applicant’s claims are broader version of Patent ‘557.
Patent ‘557 teaches all limitations of claims 1 and 16 as presented above because applicant’s claims 1 and 16 are a broader version of claim 1 of Patent ‘557.
	Claims 2-15 are rejected for the dependency on the rejected claim 1 as presented above.
Claim 19.  A method performed by an electronic device for playback of an audio 

receiving a first request to play a selected audio content item (identical to applicant’s receiving a first request to play a selected audio content item in claim 17);  
in response to receiving the first request, transmitting a first data message comprising instructions to a computer server system to return a preview segment associated with the selected audio content item, wherein the preview segment represents a portion of the selected audio content item (identical to applicant’s  in response to receiving the first request, transmitting a first data message comprising instructions to a computer server system to return a preview segment associated with the selected audio content item, the preview segment being a portion of the selected audio content item in claim 17);  
wherein the server: 
retrieves said selected audio content item from a first storage;  
analyzes audio content of the retrieved audio content item to locate a portion of the selected audio content item to be used as the preview segment, based on a determination of: 
a plurality of groups of segments within the selected audio content item, 
wherein each segment has an audio pattern associated therewith, and 
wherein each particular group of segments includes one or more segments having a same or similar audio pattern; and 
a particular segment within the particular group of segments that is representative of the audio content item;  

transmits the extracted portion of the selected audio content item to the electronic device as the preview segment, to be played at the electronic device; and 
continues to receive instructions to return preview segments associated with additional audio content items, and selectively determines and provides extracted portions of corresponding audio content items to the electronic device as the preview segments;  
receiving the preview segment from the computer server system (identical to applicant’s receiving an unencrypted preview segment from the computer server system in claim 17);  
in response thereto playing the preview segment (identical to applicant’s in response thereto playing the unencrypted preview segment in claim 17);  
receiving a second request to continue playing the selected audio content item (identical to applicant’s receiving a second request to continue playing the selected audio content item in claim 17);  
in response to receiving the second request, transmitting a second data message comprising instructions to the computer server system to return the selected audio content item (identical to applicant’s in response to receiving the second request, transmitting a second data message comprising instructions to the computer server system to return the selected audio content item in claim 17);  

playing the audio content item (equivalent to applicant’s playing the decrypted audio content item in claim 17).
	Patent ‘557 teaches all limitations as presented above except the well-known encryption and decryption.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent ‘557 to include the well-known encryption and decryption process in order to securely communicate audio content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
September 11, 2021